UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2106


ALICIA M. DENNIS,

               Plaintiff - Appellant,

          v.

BANK UNITED, Assignee of FDIC as Receiver for Bank United, FSB;
BANK OF AMERICA NATIONAL ASSOCIATION; BAC HOME LOANS SERVICING,
LP,

               Defendants – Appellees,

    and

STEVEN HAROLD GREENFELD, Chapter 7 Trustee,

               Trustee.


                             No. 11-2109


ALICIA M. DENNIS,

               Plaintiff - Appellant,

          v.

U.S. BANK, NATIONAL ASSOCIATION; S. PRINCE AURORA, as
Trustee for Aurora Mortgage; JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,

               Defendants – Appellees,

    and

STEVEN HAROLD GREENFELD, Chapter 7 Trustee,
                Trustee.



                              No. 11-2110


ALICIA M. DENNIS,


                Plaintiff - Appellant,

          v.

BANK OF AMERICA     NATIONAL    ASSOCIATION;   BAC     HOME   LOANS
SERVICING, LP,

                Defendants – Appellees,

    and

STEVEN HAROLD GREENFELD, Chapter 7 Trustee,

                Trustee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, Chief District
Judge.    (8:10-cv-03147-RWT; 8:10-cv-03151-RWT; 8:10-cv-03152-
RWT; 09-33957 WIL; 10-00303 WIL; 10-00304 WIL; 10-00305 WIL)


Submitted:   April 19, 2012                 Decided:    April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alicia M. Dennis, Appellant Pro Se. John Sears Simcox, SIMCOX &
BARCLAY,   Annapolis,  Maryland;   S. Prince   Aurora,  Vienna,
Virginia, Maryland, for Appellees.



                                   2
Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            In    these     consolidated        appeals,     Alicia      M.    Dennis

appeals    the   district       court’s   orders      affirming    the   bankruptcy

court’s orders dismissing her complaint filed in the underlying

bankruptcy proceeding.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            Dennis v. Bank United, Dennis v. U.S.

Bank, National Assoc., Dennis v. Bank of America NA, Nos. 8:10-

cv-03147-RWT;       8:10-cv-03151-RWT;          8:10-cv-03152-RWT;            09-33957

WIL; 10-00303 WIL; 10-00304 WIL; 10-00305 WIL (D. Md. Sept. 9,

2011).     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented     in   the    materials

before    the    court   and    argument      would    not   aid   the   decisional

process.



                                                                              AFFIRMED




                                          4